PER CURIAM.
We affirm the order of the Judge of Compensation Claims (JCC), except that portion which awarded five hours of daily attendant care from January 21, 1993 through June 15, 1993. Claimant and his wife each testified that claimant needed such care for only four months following his surgery. Ramada Inn S. Airport v. Lamoureux, 578 So.2d 48 (Fla. 1st DCA) (payment for past attendant care must be based upon services actually performed), review denied, 587 So.2d 1328 (Fla.1991). We therefore direct the JCC on remand to order the employer/carrier to compensate claimant for attendant care provided through May 15 rather than June 15, 1993.
AFFIRMED IN PART, REVERSED IN PART and REMANDED for farther proceedings consistent with this opinion.
ERVIN, KAHN and DAVIS, JJ., concur.